Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) as the elected group, levosimendan as the elected composition, IV administration as the route of administration, and infusion rate of 0.05-0.1 µg/kg/minute for 24 hours as the elected dosing in the reply filed on 02/15/2022 is maintained. 

Claims Status
Claims 1, 59, 62, 66-71, 76-79, and 81 are pending. Claims 2-58, 60, 61, 63-65, 72-75, and 80 are canceled. Claims 69-71 are withdrawn.  Claims 1, 59, 62, 66-68, 76-79, and 81 are examined in accordance to the elected species. 
The amendment filed on 09/29/2022 in response to the Non-Final office Action of 07/18/2022 is acknowledged and has been entered.

Priority
This application claims the benefit of U.S. Provisional Application Nos. 63/064,671 filed August 12, 2020, 63/033,773 filed June 2, 2020, 62/988,720 filed March 12, 2020, 62/967,920 filed January 30, 2020, and 62/948,735 filed December 16, 2019. The effective US filing date is December 16, 2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2022 has been considered by the examiner.

Action Summary
Claim 1, 59, 62, 66-68, and 76-77 rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1) are withdrawn. 
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1) as applied to claims 1, 59, 62, 66-68, and 76-77 in further view of Oliva, European Heart Journal Supplements (2018) 20 (Supplement I), I11–I20, 02 November 2018 is withdrawn in light of the amendment to claim 1. Claim 80 is inadvertently noted as being rejected in this rejection instead of claim 78. However, the interview summary dated 09/21/2022 identified claim 80 as a typo and it should be claim 78. 
Claim 79 rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1) as applied to claims 1, 59, 62, 66-68, and 76-77 in further view of Michaels, Circulation, Volume 111, Issue 12, 29 March 2005; Pages 1504-1509 is withdrawn in light of the amendment to claim 1. 
Claim 81 rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1) as applied to claims 1, 59, 62, 66-68, and 76-77 in further view of Strootman, Specialty Pharmacy Times, Nov/Dec 2013, Volume 4, Issue 6 is withdrawn in light of the amendment to claim 1.
Claim 1, 57-63, 65-68, and 76-77 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 38, and 52-56 of copending Application No. 17/122,921 (reference application) are withdrawn in light of the amendment to claim 1.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2022 has been considered by the examiner.

Affidavit
The Declaration by Stuart Rich under 37 CFR 1.132 filed 09/29/2022 is insufficient to overcome the rejection of claims 1, 59, 62, 66-68, 76-79, and 81. Acknowledgement of the Affidavit is made. The Declarant argues that nothing in paragraphs [0015]-[0026] of the specification disclosing levosimendan is ineffective for treating PH-HFpEF. These paragraphs disclose failure of other drugs other than levosimendan in treating PH-HFpEF and failure of levosimendan in treating HFpEF and HFrEF, and not PH-HFpEF. In addition, the Declarant argues that clinical attempts to treat PH-HFpEF have failed according to the cited references in Exhibits 10-30. A person of ordinary skill in the art could not have had any reasonable expectation that administration of levosidmendan would be effective for treating PH-HFpEF symptoms at all, let alone result in an improvement of at least ten meters in the six minutes-walk distance of a subject afflicted with PH-HFpEF as recited in the claim.
In response, the Declarant’s argument is not persuasive. Acknowledgment of all of the references cited in the Affidavit is make. The Examiner does not dispute the fact that other therapies cited in the references and the instant specification other than levosimendan fails to treat PH-HFpEF. However, NCT03541603 teaches the use of levosimendan for treating PH-HFpEF in a patient that is able to walk at least 50 meters, but not more than 550 meters in a six-minute walk test. None of the references cited in the Affidavits and paragraphs [0015]-[0026] of the instant specification teaches levosimendan and human afflicted with PH-HFpEF. The only prior art that teaches the same compound, the same dose, and the same patient population is NCT03541603. The only limitation that is not taught by NCT03541603 is intravenous. Said limitation is taught by Backstrom. Backstrom provides the motivation for formulating levosimendan as an intravenous solution  
With respect to the imitation for improving exercise capacity as measured by an at least 10-meter increase in the six-minute walk distance, a person of ordinary skill in the art can infer that this limitation of simply expresses the intended outcomes of the method step positively recited. Since the prior art teaches the same compound as claimed, the same patient population claimed, the same dose claimed, and the obvious route of administration, the intended outcomes would necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 Alternatively, a person of ordinary skill in the art can also infer that the method of NCT03541603 can be expected from the collective teachings of NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan. Specifically, NCT03541603 teaches concomitant response as measured by exercise capacity and the subject is a subject with bicycle exercise. NCT03541603 also teaches patients who demonstrate a ≥4mmHg reduction in PCWP from baseline measured at bicycle exercise (25 watts) with no more than a 10% decrease from baseline in cardiac index. Hansen teaches a single-arm study performed in 9 patients with idiopathic PAH (pulmonary arterial hypertension) and associated right heart failure, where a 24 h levosimendan infusion led to a reduction in pulmonary vascular resistance, increased exercise tolerance. (See page 4, left column, last paragraph.) Mushtaq teaches levosimendan improves exercise performance in patients with advanced chronic heart failure. (See Title.)  Thenappan teaches compared with patients with PAH, patients with PH-HFpEF were older; had a higher prevalence of cardiovascular comorbidities; had worse exercise capacity and renal function; more frequently had left atrial enlargement; and less frequently had right atrial enlargement. (See Abstract.) Thenappan also teaches on exercise treadmill testing, there was no difference in exercise capacity between patients with PH-HFpEF and PAH patients. (See page 260, left column, first paragaraph.) Although levosimendan infusion lead to an increased exercise tolerance in PAH as taught by Hansen and Mushtaq and by the fact that exercise capacity is worse in patient with PH-HFpEF patient as compared with patient with PAH as taught by Thenappan, a person of ordinary skill in the art would reasonably have expected the method of the NCT03541603 reference comprising infusion of levosimendan to successfully improve exercise capacity/tolerance in subject that is able to walk at least 50 meters, but not more than 550 meters in a six-minute walk test.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 59, 62, 66-68, and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1), Hansen, Pulm Circ. 2018 Jul-Sep; 8(3), published online July 6, 2018, Mushtaq, ESC Heart Failure 2015; 2: 133–141, and Thenappan, Circ Heart Fail. 2011; 4:257-265.
NCT03541603 suggests a Phase 2 study evaluating the efficacy and safety of intermittent levosimendan compared with placebo in hemodynamic improvement with exercise in PH-HFpEF (Pulmonary Hypertension Patients with Heart Failure and Preserved Left Ventricular Ejection Fraction) patient and suggests levosimendan is an effective therapy in treatment of subjects with PH-HFpEF. The treatment comprising administering Levosimendan 2.5mg/mL Injectable Solution 0.075 - 0.1µg/kg/min for 24 hrs (weekly) for infusion and able to walk at least 50 meters, but not more than 550 meters in a six-minute walk test. (See Study Design Section, and Arms and Interventions and Inclusion Criteria Sections.) 
NCT03541603 does not teach intravenously. 
Backstrom teaches the use of levosimendan Solutions for pharmaceutical use, and particularly for intravenous administration have enhanced Stability. (See Abstract.) Moreover, Backstrom teaches the intravenous administration of intravenous levosimendan provides a number of advantages including the following: 1) an almost immediate response may be obtained; 2) the therapeutic response may be more readily controlled; 3) the drug can be administered parenterally to a patient when it cannot be administered orally because of the unconscious State of the patient, or because of inactivation or lack of absorption in the intestinal tract. (See column 2; lines 48-60.) Furthermore, Backstrom teaches levosimendan can be administered intravenously with the infusion rate in the range of about 0.005-100 ug/kg/min, typically 0.01 to 10 ug/kg/min, more typically about 0.02 to 1 tug/kg/min. For the treatment of heart failure with continuous infusion the Suitable rate is 0.05-0.4 ug/kg/min of levosimendan. (See column 3; lines 19-25.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by NCT03541603 by using intravenous administration to give Applicant’s claimed invention. One would have been motivated to do because Backstrom teaches the intravenous administration of intravenous levosimendan provides a number of advantages including the following: 1) an almost immediate response may be obtained; 2) the therapeutic response may be more readily controlled; 3) the drug can be administered parenterally to a patient when it cannot be administered orally because of the unconscious State of the patient, or because of inactivation or lack of absorption in the intestinal tract. (See column 2; lines 48-60.) One would reasonably expect the intravenous administration of levosimendan to effectively treat PH-HFpEF with success. 
Accordingly, a person of ordinary skill in the art can infer that the claimed limitation of improving exercise capacity as measured by an at least 10-meter increase in the six (6) minute walk distance which is a test simply expresses the intended outcomes of the method step positively recited. Since the prior art teaches the same compound as claimed, the same patient population claimed, the same dose claimed, and the obvious route of administration, the intended outcomes would necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 Alternatively, a person of ordinary skill in the art can also infer that the method of NCT03541603 can be expected from the collective teachings of NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan. Specifically, NCT03541603 teaches concomitant response as measured by exercise capacity and the subject is a subject with bicycle exercise. NCT03541603 also teaches patients who demonstrate a ≥4mmHg reduction in PCWP from baseline measured at bicycle exercise (25 watts) with no more than a 10% decrease from baseline in cardiac index. Hansen teaches a single-arm study performed in 9 patients with idiopathic PAH (pulmonary arterial hypertension) and associated right heart failure, where a 24 h levosimendan infusion led to a reduction in pulmonary vascular resistance, increased exercise tolerance. (See page 4, left column, last paragraph.) Mushtaq teaches levosimendan improves exercise performance in patients with advanced chronic heart failure. (See Title.)  Thenappan teaches compared with patients with PAH, patients with PH-HFpEF were older; had a higher prevalence of cardiovascular comorbidities; had worse exercise capacity and renal function; more frequently had left atrial enlargement; and less frequently had right atrial enlargement. (See Abstract.) Thenappan also teaches on exercise treadmill testing, there was no difference in exercise capacity between patients with PH-HFpEF and PAH patients. (See page 260, left column, first paragaraph.) Although levosimendan infusion lead to an increased exercise tolerance in PAH as taught by Hansen and Mushtaq and by the fact that exercise capacity is worse in patient with PH-HFpEF patient as compared with patient with PAH as taught by Thenappan, a person of ordinary skill in the art would reasonably have expected the method of the NCT03541603 reference comprising infusion of levosimendan to successfully improve exercise capacity/tolerance in subject that is able to walk at least 50 meters, but not more than 550 meters in a six-minute walk test.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1), Hansen, Pulm Circ. 2018 Jul-Sep; 8(3), published online July 6, 2018, Mushtaq, ESC Heart Failure 2015; 2: 133–141, and Thenappan, Circ Heart Fail. 2011; 4:257-265 as applied to claims 1, 59, 62, 66-68, and 76-77 in further view of Oliva, European Heart Journal Supplements (2018) 20 (Supplement I), I11–I20, 02 November 2018.
The teachings of NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan have been discussed in the first 103 rejection set forth above. 
NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan collectively do not teach the subject is initially intravenously administered 0.075 1µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly, and after three weeks of treatment the subject is a) intravenously administered an escalated dose of 0.1 µg levosimendan / kg subject / minute for 24 hours; or b) intravenously administered a lowered dose of 0.5 1µg levosimendan / kg subject / minute for 24 hours if a meaningful change in blood pressure or heart rate occurs or an adverse event is detected in the subject. 	
	Olivia teaches the protocol for LevoRep specified four cycles of i.v. levosimendan therapy for advanced heart failure. For LION-HEART, the protocol specified two additional cycles of levosimendan therapy in order to assess the effect of a larger cumulative dose of levosimendan. The study dose per cycle was identical in LevoRep and LION-HEART (0.2 mg/kg/min for 6 h at 2-week intervals) while the LAICA study examined a lower dose administered for longer (0.1 mg/kg/min intravenously for 24 h at 30-day intervals for up to 12 months; median treatment duration 6 months). (See Abstract and page I13, right column, first paragraph. Moreover, Oliva teaches a bolus dose of levosimendan should not be used. As patient characteristics and responses to treatment are variable, the initial dosing schedule needs to be flexible. The first-time infusion should be initiated at a rate of 0.1 µg/ kg/min. If that dose is well tolerated during the first 1–2 h it may be increased to 0.2 µg/kg/min. If the initial dose is not well tolerated (as evidenced by hypotension) it should be halved to 0.05 µg/kg/min and re-evaluated. (See page I17, left column, third paragraph.) Olivia also teaches determination of the interval between courses of therapy (2–4 weeks) should thereafter be shaped by the trajectory of symptoms in individual patients. Weight-specific infusion rates for levosimendan are to be used. (See page I17, left column, fourth paragraph.) Lastly, Oliva teaches The LeoDOR study has been designed to explore this proposition. As a multi-centre, randomized, double-blind, placebo-controlled, three-arm trial, LeoDOR will evaluate the efficacy and safety of repetitive levosimendan therapy given for 12 weeks, either as a 6-h continuous infusion at a rate of 0.2 lg/kg/min every 2 weeks (for 7 cycles) or as a 24-h continuous infusion at a rate of 0.1 lg/ kg/min every 3 weeks (for 5 cycles). (See page I17; right column, third paragraph.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 and Backstrom by including subject is initially intravenously administered 0.075 µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly, and after three weeks of treatment the subject is a) intravenously administered an escalated dose of 0.1 µg levosimendan / kg subject / minute for 24 hours; or b) intravenously administered a lowered dose of 0.5 µg levosimendan / kg subject / minute for 24 hours if a meaningful change in heart rate occurs or an adverse event is detected in the subject via no more than routine optimization. One would have been motivated to do so because NCT03541603 suggests levosimendan is an effective therapy in treatment of subjects with PH-HFpEF where the treatment comprising administering Levosimendan 2.5mg/mL Injectable Solution 0.075 - 0.1µg/kg/min for 24 hrs (weekly) for infusion, because Oliva teaches a bolus dose of levosimendan should not be used. As patient characteristics and responses to treatment are variable, the initial dosing schedule needs to be flexible. The first-time infusion should be initiated at a rate of 0.1 µg/ kg/min. If that dose is well tolerated during the first 1–2 h it may be increased to 0.2 µg/kg/min. If the initial dose is not well tolerated (as evidenced by hypotension) it should be halved to 0.05 µg/kg/min and re-evaluated. (See page I17, left column, third paragraph.) and also because Olivia also teaches determination of the interval between courses of therapy (2–4 weeks) should thereafter be shaped by the trajectory of symptoms in individual patients. Weight-specific infusion rates for levosimendan are to be used. (See page I17, left column, fourth paragraph.) One would reasonably expect to use a lower dose such as 0.1 µg/kg/minute for 24 hours after three weeks of the intravenous administration of 0.075 1µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly in order to achieve better treatment outcome with success via no more than routine optimization. 


Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1), Hansen, Pulm Circ. 2018 Jul-Sep; 8(3), published online July 6, 2018, Mushtaq, ESC Heart Failure 2015; 2: 133–141, and Thenappan, Circ Heart Fail. 2011; 4:257-265as applied to claims 1, 59, 62, 66-68, and 76-77 in further view of Michaels, Circulation, Volume 111, Issue 12, 29 March 2005; Pages 1504-1509.
The teachings of NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan have been discussed in the first 103 rejection above.
NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan collectively do not teach intravenous administration using a peripherally inserted central catheter (PICC) or a port-a-catch. 
Michaels teaches Levosimendan; 24 µg/kg IV bolus over 10 minutes was infused via a peripheral intravenous catheter. (See page 15056, left column, third paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 and Blackstrom by including intravenous administration using a peripherally inserted central catheter (PICC) to give Applicant’s claimed invention. One would have been motivated to do so because levosimendan has been administered intravenously using a peripheral intravenous central catheter. One would reasonably expect the inclusion of a peripheral intravenous central catheter in order to optimize levosimendan delivery to the disease site while reducing systemic bioavailability. 


Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018 in view of Backstrom (US6,730,673 B1), Hansen, Pulm Circ. 2018 Jul-Sep; 8(3), published online July 6, 2018, Mushtaq, ESC Heart Failure 2015; 2: 133–141, and  Thenappan, Circ Heart Fail. 2011; 4:257-265 as applied to claims 1, 59, 62, 66-68, and 76-77 in further view of Strootman, Specialty Pharmacy Times, Nov/Dec 2013, Volume 4, Issue 6.
The teachings of NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan have been discussed in the first 103 rejection above.
NCT03541603, Backstrom, Hansen, Mushtaq, and Thenappan collectively do not teach the administering takes place at home by a trained professional.
Strootman teaches Self-administration is a viable and feasible option for patients with chronic diseases requiring administration of intravenous (IV) medications. (See first paragraph.) Moreover, Strooman suggested that being able to self-administer at home instead of visiting the hospital increases treatment satisfaction of both adult patients and their families, resulting in increased flexibility, independence, and sense of control. Self-administration allows for greater flexibility, increased convenience, and increased QOL as well as decreasing cost associated with travel to an alternate site. Furthermore, it is associated with a low incidence of cannulation failure and may preserve veins more effectively than alternate site care. (See sixth paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 and Blackstrom by administering the levosimendan at home by a trained professional to give Applicant’s claimed invention. One would have been motivated to do so because Strooman suggested that being able to self-administer at home instead of visiting the hospital increases treatment satisfaction of both adult patients and their families, resulting in increased flexibility, independence, and sense of control. Self-administration allows for greater flexibility, increased convenience, and increased QOL as well as decreasing cost associated with travel to an alternate site. Furthermore, it is associated with a low incidence of cannulation failure and may preserve veins more effectively than alternate site care. (See sixth paragraph.) One would reasonably expect the at home administration by a trained professional such as a nurse to improve patient compliance. 
	Applicant’s argument and Response to Applicant’s argument
Applicant’s arguments are the same arguments presented in the above Affidavit section. The same response is applicable. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 59, 62, 66-68, 76-79 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 38, and 52-56 of copending Application No. 17/122,921 (reference application) in view of Hansen, Pulm Circ. 2018 Jul-Sep; 8(3), published online July 6, 2018, Mushtaq, ESC Heart Failure 2015; 2: 133–141, and Thenappan, Circ Heart Fail. 2011; 4:257-265. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending claims teach a method for treating Pulmonary Hypertension Heart Failure with preserved ejection fraction (PH-HFpEF) in a human subject afflicted with PH-HFpEF comprising administering to the human subject an amount of levosimendan, its metabolites OR- 1896 or OR-1855, or a combination thereof, that is effective to treat the PH-HFpEF in the human subject, see claim 1. The route of administration is intravenous. (See claim 56.) The subject has the ability to walk at least 50 meters in a six-minute walk test or has the ability to walk at least 50 meters, but not more than 550 meters, in a six-minute walk test. (See claim 2.) The Copending claims teach the subject received a final intravenous injection of levosimendan 1-7 days before beginning oral administration. (See claim 56.) The treatment outcomes of the instant claims are disclosed in the copending claims. Therefore, the copending claims anticipate the instant claims. 
Accordingly, a person of ordinary skill in the art can infer that the claimed limitation of improving exercise capacity as measured by an at least 10-meter increase in the six (6) minute walk distance which is a test simply expresses the intended outcomes of the method step positively recited. Since the prior art teaches the same compound as claimed, the same patient population claimed, the same dose claimed, and the obvious route of administration, the intended outcomes would necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 Alternatively, a person of ordinary skill in the art can also infer that the method of copending claims can be expected from the collective teachings of the copending claims in view of Hansen, Mushtaq, and Thenappan. Specifically, the copending claims teach the subject has the ability to walk at least 50 meters in a six-minute walk test or has the ability to walk at least 50 meters, but not more than 550 meters, in a six-minute walk test. Hansen teaches a single-arm study performed in 9 patients with idiopathic PAH (pulmonary arterial hypertension) and associated right heart failure, where a 24 h levosimendan infusion led to a reduction in pulmonary vascular resistance, increased exercise tolerance. (See page 4, left column, last paragraph.) Mushtaq teaches levosimendan improves exercise performance in patients with advanced chronic heart failure. (See Title.)  Thenappan teaches compared with patients with PAH, patients with PH-HFpEF were older; had a higher prevalence of cardiovascular comorbidities; had worse exercise capacity and renal function; more frequently had left atrial enlargement; and less frequently had right atrial enlargement. (See Abstract.) Thenappan also teaches on exercise treadmill testing, there was no difference in exercise capacity between patients with PH-HFpEF and PAH patients. (See page 260, left column, first paragaraph.) Although levosimendan infusion lead to an increased exercise tolerance in PAH as taught by Hansen and Mushtaq and by the fact that exercise capacity is worse in patient with PH-HFpEF patient as compared with patient with PAH as taught by Thenappan, a person of ordinary skill in the art would reasonably have expected the method of the copending claims comprising infusion of levosimendan to successfully improve exercise capacity/tolerance in subject that is able to walk at least 50 meters, but not more than 550 meters in a six-minute walk test.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument and Response to Applicant’s argument
Applicant’s request of the double patenting rejection to be held in abeyance until allowable claims have been identified is honored by the Examiner since no allowable claims have been identified
. 
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628